Citation Nr: 1444235	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty from June 1973 to June 1977. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified before the undersigned during a Travel Board hearing at the RO in December 2012.

In November 2013, the Board remanded the claims to the RO via the Appeals Management Center (AMC), in Washington, DC.  Following additional development, the claim was returned to the Board for appellate review.  It was remanded again in April 2014 for additional necessary development.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.


FINDINGS OF FACT

1.  No hearing loss disability in the right ear has been present during the pendency of this claim; the preponderance of the evidence is against a finding that left ear hearing loss disability is related to active service.  

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385. 3.102 (2013).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during his active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letter dated in March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The RO provided the Veteran an appropriate VA examination most recently in December 2013 with addendum issued in May 2014.  The VA examination report, together with the addendum, is thorough and supported by the other treatment evidence of record.  The reports discussed the clinical findings and the Veteran's reported history as necessary.  The Board concludes the examination report and addendum together in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the VA examination report and addendum; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Analysis

The Veteran contends that his hearing loss and tinnitus are related to his active service.  Specifically, he alleges that he was exposed to loud noise working with artillery.  

The Veteran's acoustic trauma via exposure to artillery is presumed as his DD form 214 shows he was a cannon field fire support specialist.  He credibly testified before the undersigned that he has experienced ringing in his ears since service.  He also noted that he felt he had hearing loss since service.  

Specifically, the Veteran testified that he was exposed to loud noises as an artilleryman in service.  Thereafter, he went to college and worked at a desk job.  He reported that he first sought treatment for hearing loss and tinnitus in 1979 because the problem, which had been present since service, had progressed to a very bothersome level.  He stated that, in service, he went to his medical people and they sent him for some tests on my hearing and they found that he was having problems with tinnitus, 'the ringing thing.'  He described an incident in which he was in the wrong place when they fired a particular cannon and it caused him great pain so he went for testing.  But for some reason he did not get to go and he just carried on until it just got worse and finally he was out of the service.  The problem continued and he sought civilian doctor treatment.  They told him he had suffered hearing loss and that the most he could do was 'just kind of take of it, get a hearing aid or whatever and but it probably was going to continue to be a problem and get worse.'  He testified that when he first got out of service he had trouble with hearing and constant ringing in the ears but he did not seek treatment until 1979 or 1980, as noted above.  

The evidence from the STRs dated June 5, 1973, through June 7, 1977, show no record of diagnosed bilateral hearing loss or tinnitus.  Additionally the service treatment records revealed that audiometric thresholds were within normal limits at enlistment exam in 1973.  An audiogram in November 1976 showed a mild to severe hearing loss 500 to 6000 Hertz bilaterally; a follow-up audiogram in December 1976 showed a mild hearing loss 4000 to 6000 Hertz bilaterally; and a separation audiogram in 1977 showed hearing within normal limits bilaterally with thresholds the same or better than at enlistment.

Records from C.R.L., M.D., dated from July 2005 through December 2008 show that the Veteran was assessed as having grossly normal hearing with no ear complaints.  

The Veteran underwent a VA audiometric examination in July 2010 in which the VA examiner noted that audiometric thresholds were within normal limits at enlistment in 1973; an audiogram in November 1976 showed a mild to severe hearing loss 500 to 6000 Hertz bilaterally; a follow-up audiogram in December 1976 showed a mild hearing loss 4000 to 6000 Hertz bilaterally; and a separation audiogram in 1977 showed hearing within normal limits bilaterally with thresholds the same or better than at enlistment.  The examiner opined that the Veteran's hearing was within normal limits and no threshold shifts occurred between enlistment and separation examinations; the mild hearing loss noted in 1976 was either temporary or questionable.  

In July 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
25
LEFT
20
20
35
100
100

The puretone threshold average was 18 decibels for the right ear and 64 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 76 percent in the left ear.  The diagnosis was hearing within normal limits for rating purposes, right ear, sensorineural hearing loss, left ear, and bilateral tinnitus.  The examiner opined that the Veteran s hearing loss and tinnitus were less likely than not related to his military service.  

VA treatment records show that the Veteran has been fitted for hearing aids.  

A December 2012 audiogram chart from a private facility shows graphed data, other hearing-related data and a finding of, "sensory neural hearing loss au-tinnitus."  

The Veteran underwent a VA audiometric examination in December 2013.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
25
LEFT
25
30
55
105
105+

The puretone threshold average was 21 decibels for the right ear and 74 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 60 percent in the left ear.

The examination thus showed the diagnoses of sensorineural hearing loss and tinnitus.  These were found not to be as likely as not related to service.  The examiner explained that the Veteran did not have hearing loss at the time of separation.  As to tinnitus, the examiner found that without evidence of an objectively verifiable noise injury (e.g., hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma), the association between claimed tinnitus and noise exposure does not exist.  

The Board remanded the matter again in an effort to obtain an addendum opinion because the examiner did not address the Veteran's documented acoustic trauma or Veteran's assertions as to hearing loss and tinnitus.  Specifically, the Board noted that the Veteran testified that he was exposed to loud noises as an artilleryman in service.  Thereafter, he went to college and worked at a desk job.  He reported that he first sought treatment for hearing loss and tinnitus in 1979 because the problem, which had been present since service, had progressed to a very bothersome level.  

In May 2014, the audiologist again reviewed the claim.  Her opinion still stood regarding hearing impairment and tinnitus.  She explained that there was normal hearing upon enlistment and separation from active service with no threshold shifts.  She noted the two 1976 aforementioned audiograms, found in the STRs that found transient hearing loss.  She noted that the examiner reported, "SRT 20 dB, AU hesitates and repeats half words.  Slow responses, behavior repeatable."  She explained that this is highly suggestive of questionable or non-organic results.  Also, there were reports of middle ear problems found in the STRs in March 1977, which could contribute to transient hearing loss.  There were no reports of tinnitus found in the STRs.  

She went on to note that the Veterans hearing was clearly normal upon separation from active duty.  Based on the Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge noise induced hearing loss (NIHL) occurs immediately, ie. there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event, and given the Veteran's hearing was within normal limits at time of separation exam, his current hearing loss and tinnitus is LESS LIKELY than not a result of military noise exposure.  

The examine also commented on the December 2012 private audiogram and whether it indicates right ear hearing loss meeting the criteria for hearing loss disability.  The examiner stated that Veteran's C&P examination performed in December 2013 was performed in a VA facility and followed C&P protocol.  The hearing impairment in the right ear is not ratable and does not meet criteria for disability.  She noted that the audiogram performed in December 2012 was not performed in a government facility, so the examiner cannot make an opinion as to if C&P protocol was followed.  It would be wise to note that test results from December 2013 examination and results from July 2010 C&P examination are similar and consistent.  December 2012 audiogram from the private facility is not consistent in the right ear.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his military service. 

First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  As his service duty MOS that of an infantryman, it is highly probable that he was exposed to hazardous noise, and thus his exposure has been conceded. 

As noted, the December 2013 VA examiner, who also authored the May 2014 addendum, found that the Veteran's tinnitus was not caused by or a result of in-service noise exposure.  However, the examiner's opinion was based solely on the fact that the Veteran's discharge examination and STRs showed no tinnitus.  In light of the limited rationale, the Board assigns this VA examination report and addendum limited evidentiary weight in contrast with the Veteran's assertions as to ongoing tinnitus since acoustic trauma in service.

The Veteran has competently and credibly provided consistent statements regarding the onset of his tinnitus.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Conversely, upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that bilateral hearing loss had its onset in service or is otherwise related to service.  

Regarding the Veteran's right ear, the Board notes that while the Veteran has some mild hearing loss in the right ear, the hearing loss does not meet the requirements for disability due to impaired hearing under 38 C.F.R. § 3.385.  In addition, there is no other evidence showing that the Veteran has sufficient hearing impairment in the right ear to qualify as a disability for VA compensation purposes.  Therefore, this claim must be denied.

Regarding the left ear, the Board notes the Board notes that the Veteran is competent to report his experience and symptoms.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible or observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, the Board notes that while a close inspection of the Veteran's assertions indicate that he was experiencing tinnitus or ringing in the ears, the record also contains his reports of no hearing loss or ear trouble at times over the years following service.  This is noted in Dr. L.'s records dated from 2005 through 2008.  Therefore, he is found to be less than credible as to whether there was actual continuous hearing loss in the left ear since service.  Although the Board noted that it assessed his statements as generally credible in prior remands, his statements specifically regarding continuity of hearing loss are not considered credible upon review of the totality of the evidence, because they are specifically contrary to his multiple assertions in Dr. L.'s records.

The evidence establishes that the Veteran does have hearing loss disability in the left ear; however, hearing loss disability in the left ear was not present at the time of the Veteran's service separation examination.  Also, there is no competent evidence linking the current left hearing loss disability to service; the evidence contradicts a finding of continuity of hearing loss since service.  The December 2013 examiner has provided an opinion against the claim, with an additional explained opinion laid out in the May 2014 addendum.  The Board finds the examiner's opinion as to no hearing loss at service separation to be sound and supported by adequate rationale.  The opinion the current left ear hearing loss is not related to service was rendered following a review of the Veteran's pertinent history and the examination of the Veteran, and the examiner's opinion is well supported.  It is considered to be the most probative evidence as to the issue of etiology of left ear hearing loss and is given controlling weight.  

Accordingly, the claim must be denied.  There is no doubt to resolve.


ORDER

Service connection for bilateral hearing loss disability is denied.  

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


